Oliver, Chief Judge:
The merchandise the subject of the appeals for reappraisement enumerated in the attached schedule “A” consists of birch plywood, exported from Finland in the years 1954 and 1955. The appeals have been submitted for decision upon written stipulation of counsel, on the basis of which I find that export value, as defined in section 402(d) of the Tariff Act of 1930, is the correct basis for the determination of the value of said plywood, and that such values were those set forth in column “4” of said schedule “A,” packed, less the prorated amounts of the nondutiable charges set forth directly after the description of the merchandise in each said reap-praisement case set forth in schedule “A.”
Judgment will issue accordingly.